Citation Nr: 1342556	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for prostate cancer in excess of 20 percent from February 16, 2009, in excess of 40 percent from April 14, 2010, and in excess of 60 percent from February 16, 2011.  

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the March 2009 rating decision, the RO granted service connection for prostate cancer, assigned a 100 percent disability rating, effective November 9, 2007, and assigned a disability rating of 20 percent, effective February 16, 2009.  Thereafter, a December 2010 rating decision granted a higher disability rating of 40 percent, effective April 14, 2010.  An April 2011 rating decision granted a higher disability rating of 60 percent, effective February 16, 2011.  Accordingly, staged ratings have been created.  The Board has recharacterized this issue as it appears on the first page of this decision and the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a local hearing and for a Travel Board/video conference hearing in September 2010.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran is unemployed.  However, he has indicated that he is unemployed due to his heart and diabetes mellitus.  He has not stated nor does the record reveal that he is unemployed due to a service-connected disability.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.


FINDINGS OF FACT

1.  From February 16, 2009 to April 13, 2010, the Veteran's prostate cancer was manifested by urinary frequency to include daytime voiding of once every hour and awakening to void four times per night.

2.  From April 14, 2010 to January 17, 2011, the Veteran's prostate cancer was manifested by voiding dysfunction which required the wearing of absorbent materials which must be changed two times during the day and two times during the evening; but did not reflect absorbent materials which must be changed more than four times per day.  

3.  Effective January 18, 2011, the Veteran's prostate cancer is manifested by the wearing of absorbent materials which must be changed more than four times per day.

4.  A heart disability was not present during the Veteran's active service or for many years after and has not been related to active service by competent medical evidence.

5.  Diabetes mellitus was not present during the Veteran's active service or for many years after and has not been related to active service by competent medical evidence.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for prostate cancer in excess of 20 percent from February 16, 2009 and in excess of 40 percent from April 14, 2010 to January 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).   

2.  The criteria for an initial 60 percent rating for prostate cancer are met, effective January 18, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).   

3.  From January 18, 2011, the criteria for an initial rating in excess of 60 percent for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).   
   
4.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  The January 2008 notification letter satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the March 2008 notification letter notified the Veteran of the criteria required to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the initial rating for prostate cancer, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104  and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.

The Veteran's service treatment records, VA medical treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the prior remand, the Board requested that the Veteran be notified that his SSA records were unavailable.  However, on remand, the SSA records have been obtained and associated with the record.  Therefore, any notification to the Veteran regarding the unavailability of records is rendered moot.  The Board also requested that the Veteran be asked to identify any and all private treatment records related to the disabilities on appeal- particularly records from the Piedmont Medical Center and Carolina Cardiology Associates.  The Veteran submitted copies of private treatment records from Piedmont Medical Center and Carolina Cardiology Associates.  He did not respond to the Board's request to submit a VA Form 21-4142 so that VA could request records from any private health care provider.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the remand directives were substantially completed and a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In addition, the Veteran identified VA medical treatment and the VA treatment records were obtained and associated with the record.  

The Veteran was provided VA examinations with respect to his service-connected prostate cancer.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.   The reports show examinations of the Veteran and contain the manifestations of the Veteran's prostate cancer.  In addition, the September 2013 VA examination complied with the Board's prior remand.  The examiner responded to the questions in the remand.  The examiner noted the current residuals of the Veteran's prostate cancer, explained that there was no reoccurrence or metastasis, and addressed urinary leakage, urinary frequency, and obstructed voiding.  The examiner also opined that the Veteran's renal dysfunction was not related to his prostate cancer and provided a supporting rationale.  As a result, the Board finds that the VA examination complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a statement received October 2013, the Veteran expressed his belief that the September 2013 VA examination was inadequate.  He explained that the medical doctor was not professional and that he was told not to say anything and he was not physically examined.  He stated that he disagreed with the opinion rendered regarding renal dysfunction and that at no time did any doctor indicate that his renal dysfunction was due to diabetes mellitus.  He stated that he attempted to inform the examiner that he went to the bathroom 8 to 10 times per night and changed his diaper about 8 times per day.  However, upon review of the examination report, the Board does not find anything to suggest that the examination was cursory or inadequate.  The examiner noted review of the claims file and specifically noted the Veteran's reports of urinary frequency of at least 8 times per night and the changing of at least 8 pads per day.  In addition, as noted above, the examiner addressed renal dysfunction and explained that it was related to his diabetes mellitus.  The Board finds that the examination report contains the findings that are relevant to the claim for higher initial rating and a remand for a new VA examination report is not required as the Board has considered the Veteran's statements regarding his voiding dysfunction and urinary frequency and the Veteran is in receipt of the maximum disability rating for voiding dysfunction.  A new examination is not required as there is no indication of recurrence of cancer in any VA treatment records or the VA examinations and the Veteran has not stated that his prostate cancer is active.  With respect to renal dysfunction, an examination is not warranted to provide findings as the renal dysfunction was related to his nonservice-connected diabetes mellitus.  Although the Veteran may disagree with the examiner's opinion, the Board assigns great probative weight to the examiner's opinion as the examiner reviewed the record and has medical expertise.  Therefore, a remand for a new VA examination is not warranted.  

The Board recognizes that the Veteran was not provided VA examinations with respect to his claims for service connection.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

The evidence does not demonstrate an association between the Veteran's service and his heart disability and diabetes mellitus.  The Veteran is not credible with respect to any reports of continuity of symptomatology related to his heart disability and is not competent to associate his heart disability or diabetes mellitus to active service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's contentions do not rise to the level of competent evidence showing a possible association with military service.  Further, there is no evidence of such disabilities during active service or for years after separation from active service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that a VA examination with respect to the claims of entitlement to service connection for a heart disability and diabetes mellitus is not warranted. 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Initial Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate rating for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

The Veteran was assigned a 100 percent rating from November 9, 2007 to February 15, 2009, under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

The Veteran's prostate cancer was assigned a 20 percent disability rating effective February 16, 2009, under 38 C.F.R. § 4.115a for urinary frequency.  Effective April 14, 2010, the Veteran's prostate cancer was assigned a 40 percent disability rating under 38 C.F.R. § 4.115a for voiding dysfunction.  Effective February 16, 2011, the Veteran's prostate cancer was assigned a 60 percent disability rating for voiding dysfunction.  

The Board notes that the residuals of the Veteran's prostate cancer includes erectile dysfunction.  However, the erectile dysfunction is service connected and was adjudicated by the Board in the July 2013 decision.  Therefore, the issue will not be discussed by the Board.  In addition, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Initial Rating - Prostate Cancer

The VA treatment records show that the Veteran was diagnosed with prostate cancer in 2007 and underwent radiation treatments.  

During a VA examination in April 2008, the Veteran reported that he urinated once every two hours during the day and had nocturia four times during the night.  

A November 2008 addendum noted that the urine microalbumin reflected early diabetic kidney damage that may eventually result in dialysis.

The Veteran was provided a VA examination in February 2009.  The Veteran was diagnosed with prostate cancer in August 2007.  He had 35 subsequent treatments of radiation, which were completed in May 2008.  He denied renal dysfunction.  The Veteran stated that his urinary frequency was approximately every hour during the day and four times at night.  He denied urinary incontinence and reported erectile dysfunction since his radiation therapy began in 2008.  He stated that his condition only affected activities of daily living secondary to his nocturia, which made him fatigued during the day.  The diagnosis was listed as prostate cancer.  BUN was 26, creatinine was 1.2, and PSA was 0.027.

In his August 2009 VA Form 9, the Veteran stated that he continually soiled his underwear and was up constantly at night and during the day to urinate.

A December 2009 VA treatment record shows that the Veteran reported erectile dysfunction problems.  His current PSA was low, but over the last few months, his creatinine (CR) appeared to be rising slowly.  The assessment was questionable mild renal failure (RF), erectile dysfunction, and prostate cancer, stable.  It was noted that the CR needed to be rechecked on next visit and if it was still in the 1.4-5 range that a renal study was needed to assess obstruction versus renal diagnosis.  

A February 2010 VA treatment record reflected a notation of prostate cancer, stable with mild elevated CR.  The assessment was prostate cancer, mild RF.

The Veteran was provided a VA examination in April 2010.  The Veteran was diagnosed with prostate cancer in August 2007 and underwent 33 episodes of radiation treatment, which was completed in May 2008.  He stated that he was told by his VA urologist that he was cancer free at present, and had no evidence of recurrence.  His last PSA done in February 2010 was 0.071 ng/mL.  The Veteran did not give any history of renal dysfunction.  He stated that he voided at least every two hours during the day and around 6 times per night.  He gave a history of urinary incontinence and used an absorbent pad two times during the day and two times during the night.  He did not use any appliance.  He gave a positive history of erectile dysfunction after completion of his radiation treatment in May 2008.  He reported that he retired in 1998 because of his heart problem.  His condition affected his activities of daily living because of his problem with incontinence and erectile dysfunction.  The laboratory results from April 14, 2010 showed BUN was 36 mg/dL, creatinine was 1.0 ng/dL, and PSA was 0.106 mg/mL.  Urinalysis was normal.  The diagnoses were prostate cancer, status post radiation treatment, no evidence of recurrence, urinary incontinence post radiation treatment requiring the use of absorbent pads, and erectile dysfunction, post radiation treatment.   

A December 2010 VA treatment record shows that the Veteran reported nocturia 5 to 6 times and occasional incontinence.

The Veteran was provided a VA examination in February 2011.  The Veteran was diagnosed with prostate cancer in 2007 and underwent 36 external beam radiation treatments.  He reported that since that time, he had difficulty with urinary leakage.  He had some renal dysfunction with a worsening creatinine with a creatinine of 2.4 on recent labs.  He denied the need for dialysis but reported having some lethargy.  He denied anorexia and had a weight gain of approximately 20 pounds in the past eight months.  He reported that he voided six times per day and four times per night.  He stated that it could be anywhere from a weak stream to a normal flow.  He had increased use of pads due to urinary incontinence.  He used approximately three pads during the day and four pads at night.  He stated that sometimes he felt the urge to go, but mostly did not.  He had erectile dysfunction since undergoing treatment.  He was currently disabled due to a heart condition since 1999.  His activities of daily living were impacted due to the need to change pads frequently.  The labs reflected that BUN was 51, creatinine was 2.4, and PSA was 0.200.  The diagnoses were listed as prostate cancer status post external beam radiation, erectile dysfunction secondary to prostate cancer treatment, and chronic kidney disease.

A February 2011 VA treatment record noted that the PSA remained low and he had moderate renal failure.  He complained of frequency for the last several months.  The assessment was overactive bladder from radiation.  The plan was a prescription for Ditropan and a follow-up in six months.  A January 2012 VA treatment record shows that the Veteran had low PSA and some bladder symptoms were controlled well with Ditropan.  The assessment was "improving urgency symptoms."  

The Veteran was provided a VA examination in September 2013.  The claims file was reviewed.  The Veteran was diagnosed with prostate cancer s/p radiation treatment.  The examiner stated that the Veteran was in remission and latest PSA level was 0.21 ng/ml.  The Veteran also had evidence of progression of renal dysfunction, first noted in August 2002 with elevated microalbumin and in 2010 with accompanying elevations of BUN and creatinine.  However, Veteran was a known diabetic since 1999 and this was most likely as not a complication of his diabetes.  The Veteran also complained of urinary incontinence after his radiation treatment.  His voiding frequency was every hour during the day and at least eight times at night.  He used eight pads during the day.  Again, the examiner noted that the disease was in remission.  The Veteran had voiding dysfunction due to radiation for prostate cancer which caused urine leakage.  The Veteran's voiding dysfunction required absorbent material which must be changed more than four times per day.  Voiding dysfunction caused increased urinary frequency and the daytime voiding interval was between one and two hours.  The Veteran had nighttime awakening to void five or more times.  The Veteran had erectile dysfunction.  There were no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  His prostate cancer did not impact his ability to work.
 
The Board finds that the Veteran's prostate cancer is not entitled to an initial rating in excess of 20 percent from February 16, 2009 to April 13, 2010.  With respect to urinary frequency, the evidence shows that the Veteran reported daytime voiding once every hour and awakening to void four times per night.  A higher initial rating is not warranted for urinary frequency as the evidence does not reflect daytime voiding interval of less than one hour or awakening to void five or more times per night until the April 14, 2010 VA examination report.  38 C.F.R. § 4.115a (2013).  In addition, the Veteran's prostate cancer does not warrant an initial rating in excess of 20 percent with respect to voiding dysfunction.  The evidence does not reveal that the Veteran wore absorbent materials that needed to be changed two or more times per day.  Id.  A higher initial rating in excess of 20 percent was not warranted with respect to obstructed voiding as the evidence does not reflect urinary retention requiring intermittent or continuous catheterization.  Id.  Therefore, a rating in excess of 20 percent is not warranted during the time period of February 16, 2009 to April 13, 2010.  

From April 14, 2010 to February 15, 2011, the Veteran's prostate cancer was rated as 40 percent disabling for voiding dysfunction as the Veteran required the wearing of absorbent materials that needed to be changed two to four times per day.  38 C.F.R. § 4.115a (2013).  As will be explained below, the Board has assigned a 60 percent rating, effective January 18, 2011.  In turn, the period for the 40 percent rating assignment changes from April 14, 2010 to January 17, 2011.  A rating in excess of 40 percent is not warranted during this time period as the evidence does not reflect that the Veteran required the use of absorbent materials that needed to be changed more than 4 times per day until his January 18, 2011 statement.  Id.  In addition, a rating in excess of 40 percent is not warranted with respect to urinary frequency or obstructed voiding as these criteria do not provide ratings in excess of 40 percent.  Id.  As a result, an initial rating in excess of 40 percent is not warranted for the time period of April 14, 2010 to January 17, 2011.  

As indicated above, the RO assigned a 60 percent disability rating for voiding dysfunction effective February 16, 2011, the date of the Veteran's VA examination.  38 C.F.R. § 4.115a (2013).  However, in a statement received on January 18, 2011, the Veteran reported that he experienced the changing of absorbent materials more than 4 times per day.  The Veteran is competent to report as to the frequency of the changing of his absorbent materials.  The Board acknowledges that the Veteran stated that he told the April 2010 VA examiner that he had to change absorbent materials more than four times per day.  However, the Board assigns greater probative weight to that of the findings in the April 2010 VA examination report.  The examiner recorded the Veteran's statements and noted that the Veteran only indicated that he changed materials twice per day and twice per night.  There is nothing to suggest that the examination report was inaccurate or cursory.  As a result, the Board will assign an effective date of January 18, 2011, the date that the RO received the Veteran's statement regarding the changing of absorbent materials more than 4 times per day, so as to warrant a 60 percent disability rating for voiding dysfunction.  

However, from January 18, 2011, an initial rating in excess of 60 percent is not warranted.  The maximum disability rating for voiding dysfunction is 60 percent and, therefore, a higher rating is not warranted.  Id.  In addition, the criteria with respect to obstructed voiding and urinary frequency does not allow for a disability rating in excess of 60 percent.  Id.  Therefore, an initial rating in excess of 60 percent is not warranted from January 18, 2011.  

The Board recognizes the Veteran's contention that his prostate cancer should be considered under the rating criteria pertaining to renal dysfunction, as instructed by Diagnostic Code 7528.  38 C.F.R. § 4.115a - renal dysfunction provides higher disability ratings.  Id.  The VA treatment records reveal diagnoses of renal disease.  In addition, the February 2011 VA examination report included a diagnosis of chronic kidney disease.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  However, the Board affords great probative weight to the September 2013 VA examiner's opinion.  The examiner reviewed the claims file, examined the Veteran, and explained that the Veteran's kidney disease was not a manifestation of his service-connected prostate cancer.  The examiner discussed the evidence in the claims file and explained that the kidney disease was related to his nonservice-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  While the Veteran is competent to describe his symptoms and the onset of his kidney disease, the Veteran is not considered competent to provide an opinion that his kidney disease is related to treatment for his prostate cancer.  This is a complex medical question and the Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a result, the Board will not evaluate the Veteran's prostate cancer under the criteria related to renal dysfunction.  

Finally, the Board acknowledges that the Veteran's prostate cancer was rated as 100 percent disabling under Diagnostic Code 7528 for the period of November 9, 2007 to February 15, 2009.  A 100 percent rating is warranted following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure with a mandatory VA examination at the expiration of six months.  The medical evidence shows that the Veteran's therapeutic treatment ended in May 2008.  The February 2009 VA examination report showed no reoccurrence or metastasis and there is no evidence that there has been any reoccurrence or metastasis since treatment has ended in May 2008.  Therefore, a 100 percent rating under Diagnostic Code 7528 is not warranted at any other point during the period on appeal.   

In light of the above, the Board finds that the preponderance of the evidence is against an initial disability rating for prostate cancer in excess of 20 percent from February 16, 2009, in excess of 40 percent from April 14, 2010, and in excess of 60 percent from January 18, 2011.  The Board has considered staged ratings, but finds that the evidence does not support the assignment of staged ratings, other than those already assigned in this case.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected prostate cancer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule reasonably describe the Veteran's disability.  The Veteran has been assigned staged ratings during the appeal period to compensate for the varying levels of severity during the appeal period.  The Board further observes that, even if the available schedular ratings for the disability are inadequate (which they are not), there is no evidence of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  In addition, the Board observes that the Veteran is unemployed; however, the Veteran has related his unemployment to his heart disability and his diabetes mellitus - not his service-connected prostate cancer.  Therefore, referral for extraschedular consideration is not warranted.

Legal Criteria - Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Other specifically enumerated disorders, including cardiovascular-renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Heart disability

The Veteran contends that service connection is warranted for his heart disability.  He has stated that he was born with an enlarged heart that worsened during active service.  

The VA treatment records reveal diagnoses of congestive heart failure, hypertension, and cardiomyopathy.  Thus, the evidence shows that the Veteran has a current disability.

However, the service treatment records are absent for any documentation of a heart disability.  The Veteran elected to not have a separation examination.  

The objective evidence of record does not reflect a heart disability until many years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.

In an application for nonservice-connected pension, received at the RO in January 2000, the Veteran listed his service information and noted that his disabilities were "not related to military."  Under the section entitled "nature and history of disabilities," the Veteran listed congestive heart failure and diabetes.  In addition, he was asked to note whether he received any treatment while in service.  Again, he noted that they were "not military related."  

Here, there is no competent evidence relating a heart disability to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a heart disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Diagnosing a heart disability requires medical and diagnostic testing and identifying a medical etiology for such a disability requires medical training and expertise.  Therefore, the Veteran's statements relating his heart disability to active service are not considered competent evidence.  

With respect to continuity of symptomatology, the Veteran reports that he had a heart problem in service that worsened.  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, while the Veteran may be competent to state whether he experienced heart problems since service, he is not credible with respect to any statements that could be construed as the continuity of symptoms.  In this regard, the service treatment records are absent for any documentation of a heart disability.  Further, the objective evidence does not reflect a heart disability until many years after separation from active service.  In addition, as noted above, in a January 2000 application for pension, the Veteran specifically stated that his heart disability was not military related.  The Veteran's own statement that his disability was "not military related" indicates that the Veteran has not experienced continuous symptoms since his period of active service.  Thus, the Board finds that the Veteran is not credible with respect to the onset of his disability and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.

In light of the discussion above, the Board finds that service connection is not warranted as the evidence does not reflect continuity of symptomatology, evidence of an in-service event, disease or injury, or competent evidence relating a heart disability to active service.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim is denied.  

Finally, presumptive service connection is not warranted because the evidence does not establish a diagnosis of cardiovascular-renal disease that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, presumptive service connection is not warranted.

Diabetes Mellitus

The Veteran believes his heart disability caused his diabetes mellitus.

First, the Veteran is not service-connected for a heart disability.  As a result, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310 (2013); see Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

In addition, service connection is not warranted on a direct basis.  

The evidence shows that the Veteran is diagnosed with diabetes mellitus and, therefore, he has a current disability.  

However, the service treatment records are absent for any documentation or complaint of diabetes mellitus.  The Veteran elected to not have a separation examination.  

The objective evidence of record does not reflect diabetes mellitus until many years after separation from active service.  Again, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.

There is no competent evidence relating diabetes mellitus to active service.  In fact, the Veteran himself has merely requested service connection on a secondary basis and has not related his diabetes mellitus to active service.  Further, as noted above, in a January 2000 application, the Veteran specifically stated that his diabetes mellitus was not military related.  Even if he were to provide such an opinion, the etiology of a disability such as diabetes mellitus is a complex medical question.  The Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, any statement from the Veteran regarding a nexus relationship between his diabetes mellitus and active service is not competent medical evidence.

With respect to continuity of symptomatology, diabetes mellitus is not recognized as a chronic condition under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, the Veteran has not provided any statements related to continuity of symptomatology and, therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, service connection is not warranted as there is no evidence of diabetes mellitus during active service or competent evidence relating diabetes mellitus to an injury, event, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the- doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).  









ORDER

Entitlement to an initial disability rating for prostate cancer in excess of 20 percent from February 16, 2009, in excess of 40 percent from April 14, 2010 to January 17, 2011, is denied.  

Entitlement to an initial disability rating of 60 percent for prostate cancer is granted, effective January 18, 2011, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial rating for prostate cancer in excess of 60 percent from January 18, 2011, is denied.     

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to a heart disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


